Citation Nr: 0720655	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  06-15 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, currently rated as 30 percent disabling.

2.  Entitlement to a higher initial rating for chronic 
adjustment disorder, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for left (non-
dominant) shoulder subluxation, status post surgical repair, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to December 
1967.  This appeal arises from a June 2004 rating 
determination of a Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran testified before the Board in April 2007 at a 
hearing held at the VA Central Office in Washington, DC.  A 
transcript of this hearing is of record.  The record was held 
open for 60 days following the hearing to allow the veteran 
to submit additional evidence.  38 C.F.R. § 20.709 (2006).  
VA has since received newly submitted documents from the 
veteran, including duplicates of medical evidence already of 
record in addition to some new evidence not previously of 
record.  No clear waiver of RO consideration has been 
received with regard to the new evidence; however, as this 
case must be remanded for other reasons, the RO will have the 
opportunity to consider all of the evidence in processing the 
remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his disabilities from several 
service-connected disorders are sufficiently severe as to 
warrant higher disability ratings than those currently 
assigned.  At his April 2007 hearing, the veteran's 
representative asserted that the veteran has been afforded 
recent VA examinations regarding each of the issues on 
appeal, with all three examinations taking place during 
January 2007.  Submitted documentation reflects that the 
veteran was scheduled for three VA examinations in January 
2007 at a VA medical facility in East Orange, NJ.  No VA 
examination reports from January 2007 are currently 
associated with the claims folder.

To complete the record, all VA treatment records and 
examination reports should be obtained.  See Bell v. 
Derwinski, 2 Vet. App. 492 (1992) (which held that those 
records in the control of the Secretary (such as documents 
generated by VA) are considered to be constructively before 
the Board of Veterans' Appeals (Board) and must actually be 
part of the record on review); see also VAOPGCPREC 12-95.

Additionally, the Board observes that the veteran's 
representative expressed a concern that the veteran's 
multiple January 2007 VA examinations may have been conducted 
without access to the veteran's claims folder for review.  To 
avoid the need for a future remand, the Board directs the 
RO's attention to the representative's concerns; the 
veteran's January 2007 VA examination reports, to be obtained 
in accordance with this remand, should be reviewed to confirm 
that they are adequate for rating purposes.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take all necessary steps 
to obtain all the veteran's VA treatment 
records and VA examination reports which 
are not currently of record.  In 
particular, the RO must attempt to obtain 
any VA examination reports associated with 
examinations performed in January 2007 at 
a VA facility in East Orange, NJ; the RO 
is also asked to check the examination 
reports to ensure that they are adequate 
for rating purposes.  All attempts to 
obtain these records should be documented.

2.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the 
expanded record, including evidence 
recently submitted by the veteran, and 
determine if the veteran's claims on 
appeal can be granted.  If any appeal 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
M. G. MAZZUCCHELLI 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




